Rodenbeck, J.
An examination of the grand jury minutes should not be granted where the evidence preponderates so strongly against the defendant that he should not be permitted to examine the minutes to make a motion to dismiss the indictment. The court, on a motion to inspect or dismiss, takes the evidence unexplained and uncontradicted. An examination of the minutes should be permitted only where the court is satisfied that the dismissal of the indictment is fairly arguable. An examination is not permitted merely to inform the defendant of the evidence upon which the indictment is based. Such an examination is not granted as a matter of course.
Motion denied. So ordered.